Citation Nr: 0737965	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the December 1996 rating decision assigning April 
29, 1996, as the effective date for the grant of service 
connection for depressive disorder was based on clear and 
unmistakable error (CUE).  

2.  Entitlement to recognition of M.O. as the spouse of the 
veteran for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

As discussed in more detail below, the issue of entitlement 
to an earlier effective date for the grant of service 
connection for a psychiatric disorder is the subject of a 
final Board decision.  Any party to a Board decision can make 
a motion to have the decision revised or reversed on the 
grounds of clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2007).  However, in this case, the veteran has 
not made such a motion, but has made only the vaguest 
allusions to the July 1998 Board decision by submitting a 
copy of the first page of the decision with circles drawn 
around the statement of the issue.  A CUE motion must be pled 
with specificity.  Accordingly, the Board will not address 
the matter of Board CUE any further.  The veteran is free, 
however, to submit such a motion to the Board at any time.




FINDINGS OF FACT

1.  The December 1996 rating decision assigning an effective 
date of April 29, 1996, for the grant of service connection 
for a psychiatric disorder has been subsumed by a final Board 
decision.  

2.  M.O. is a person of the same sex as the veteran.


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of CUE in 
the December 1996 rating decision assigning an effective date 
of April 29, 1996, for the grant of service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5109A (West 2002); Fugo 
v. Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 Vet. 
App. 104 (2003).

2.  The criteria for recognition of M.O. as the spouse of the 
veteran for VA purposes are not met.  38 U.S.C.A. § 1115 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.50 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for the 
grant of service connection for major depressive disorder.  
The veteran essentially contends that the rating decision of 
December 1996, which granted service connection for major 
depressive disorder and assigned the effective date of April 
29, 1996, was founded on CUE, and that, but for that error, 
she would have been entitled to an effective date of February 
1, 1991.  The veteran also seeks recognition of M.O. as her 
spouse for VA purposes.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and will notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

In this case, the VCAA does not apply to either issue.  The 
first issue presented involves allegations of CUE, which the 
Board has concluded do not raise a valid claim.  The veteran 
is therefore not considered a "claimant," as that term is 
used in the VCAA, for purposes of that issue.  

The second issue, and indeed, the first issue as well, 
involve legal disputes, and do not involve disputes as to the 
facts.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  There is no 
reasonable possibility that additional evidentiary 
development would assist in reaching a decision on claims 
that are not based on a factual dispute.  Accordingly, the 
Board will proceed to address the merits of these claims. 

Analysis

Effective Date

The Board notes initially that, at her October 2006 hearing, 
the veteran raised the matter of whether there was an active 
appeal of the December 1996 rating decision that granted 
service connection for a psychiatric disorder and assigned an 
effective date of April 29, 1996.  The claim file does indeed 
contain a notice of disagreement with the effective date 
assigned for the grant of service connection for a 
psychiatric disorder.  That document is undated and is not 
physically attached to the claim file.  However, it 
references the enclosure of certain tax documents, which 
themselves are dated as having been received at the RO in May 
1997.  Subsequently, in a July 1997 decision, the RO granted 
a TDIU and assigned the same effective date of April 29, 1996 
as was assigned for the veteran's psychiatric disorder.  In 
July 1997, the veteran also appealed the effective date of 
the grant of a TDIU.  However, the October 1997 statement of 
the case only listed the effective date for the grant of 
TDIU.  The resulting Board decision in July 1998 also styled 
the issue on appeal as entitlement to an effective date 
earlier than April 29, 1996 for the grant of a TDIU.  

The Board finds that, despite the narrow phrasing of the 
issue addressed by the Board in its July 1998 decision, that 
decision encompasses and includes the effective date assigned 
for the veteran's psychiatric disorder, and it constitutes a 
final adjudication of that issue.  The decision of the Board 
with respect to TDIU in fact required a decision with respect 
to the effective date for the principal underlying 
disability.  Indeed, in its July 1998 decision, the Board 
specifically addressed the veteran's contentions with respect 
to the date of filing of her claim of entitlement to service 
connection for a psychiatric disorder and concluded with 
respect to the April 29, 1996, claim, "[t]here is no earlier 
dated correspondence of record which may be construed as a 
claim for service connection[...and ][t]hat is the earliest 
date for which a grant of service connection for a 
psychiatric disability can be established."  

In sum, although the veteran did file a timely notice of 
disagreement with the effective date assigned in the December 
1996 rating decision, the July 1998 Board decision, while not 
formally addressing the December 1996 rating decision, made 
specific findings and conclusions with respect to the 
pertinent matters addressed in the December 1996 RO decision, 
including the appropriate effective date for the grant of 
service connection for a psychiatric disorder.  The December 
1996 rating decision was therefore subsumed by the July 1998 
Board decision.  See 38 C.F.R. § 20.1104 [an RO determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration].  

A rating decision that has been adjudicated on the merits by 
the Board cannot be collaterally attacked through a CUE 
claim.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  Therefore, 
the December 1996 rating decision is no longer subject to a 
CUE challenge.  

As discussed in the Introduction, the veteran has only 
asserted that the December 1996 RO rating decision was based 
on CUE.  She has not in fact raised the matter of CUE in the 
July 1998 Board decision, although she is free to do so at 
any time.

In sum, there remains no allegations of error of fact or law 
for appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue and it will be dismissed without prejudice.

Recognition of M.O. as the Veteran's Spouse

The veteran seeks recognition of M.O. as her spouse for 
purposes of VA benefits.  

Any veteran entitled to disability compensation, and whose 
disability is rated not less than 30 percent, shall be 
entitled to additional compensation for certain dependents.  
Dependents for purposes of additional compensation include 
spouses, children, and dependent parents of veterans.  See 
38 U.S.C.A. § 1115.

The term "spouse" is defined as a person of the opposite sex 
whose marriage to the veteran meets the requirements of § 
3.1(j).  See 38 C.F.R. § 3.50.

On this issue there is no factual dispute.  M.O. is a person 
of the same sex as the veteran.  M.O. therefore does not meet 
the definition of a spouse as set forth in governing law.  

The veteran has also raised the argument that 38 C.F.R. 
§ 3.50 violates provisions of the Constitution of the United 
States.  The Board does not have jurisdiction to address, and 
will not address, this argument.  See Johnson v. Robison, 415 
U.S. 361 [adjudication of the constitutionality of 
congressional enactments has generally been thought beyond 
the jurisdiction of administrative agencies].  

The Board finds that this case is one in which the law is 
dispositive and that this issue must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The claim that the December 1996 RO rating decision was based 
on CUE is dismissed.

Entitlement to recognition of M.O. as the spouse of the 
veteran for VA purposes is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


